            Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
JOHN ANDRE,                            :
                                       :
                Plaintiff,             :              CASE NO.:
                                       :
      -against-                        :
                                       :
CARRIZO OIL & GAS, INC., S.P. JOHNSON :
IV, STEVEN A. WEBSTER, F. GARDNER :
PARKER, FRANCES ALDRICH SEVILLA- :
SACASA, THOMAS L. CARTER, JR.,         :
ROBERT F. FULTON, ROGER A. RAMSEY, :
FRANK A. WOJTEK and F. GARDNER         :
PARKER,

               Defendants.
-------------------------------------- X

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff John Andre (“Plaintiff”), on behalf of himself, by and through his attorneys,

alleges the following upon information and belief, including investigation of counsel and review

of publicly-available information, except as to those allegations pertaining to Plaintiff, which are

alleged upon personal knowledge:

                                  NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Carrizo Oil & Gas, Inc. (“Carrizo” or

the “Company”) and the members of the Company’s board of directors (collectively referred to as

the “Board” or the “Individual Defendants” and, together with Carrizo, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”),

15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with the

proposed merger of Callon Petroleum Company (“Callon”) with Carrizo.


                                                 1
            Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 2 of 19



       2.        On July 14, 2019, Callon and Carrizo entered into an Agreement and Plan of

Merger (the “Merger Agreement”), providing for Callon’s acquisition of Carrizo, pursuant to a

merger between Callon and Carrizo, with Callon as the surviving corporation (the “Proposed

Transaction”).

       3.        Under the terms of the Merger Agreement, Carrizo shareholders will receive 2.05

shares of Callon common stock for each share of Carrizo common stock they own (the “Merger

Consideration”).

       4.        On August 20, 2019, in order to convince Carrizo’s public common shareholders

to vote in favor of the Proposed Transaction, Defendants took a step forward and authorized the

filing of a materially incomplete and misleading Form S-4 Registration Statement (the “Proxy”)

with the SEC, in violation of Sections 14(a) and 20(a) of the Exchange Act.

       5.        In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) financial projections for Carrizo and Callon; and (ii) the key inputs for the financial

analyses performed by RBC Capital Markets, LLC (“RBCCM and Lazard Frères & Co. (“Lazard”)

to support their fairness opinions.

       6.        The Proposed Transaction is expected to close in the 4th quarter this year and the

special meeting of the Company’s shareholders to vote on the Proposed Transaction can be

scheduled at any time. It is therefore imperative that the material information that has been omitted

from the Proxy is disclosed prior to the special meeting of Carrizo shareholders so Plaintiff can

properly exercise his corporate voting rights.

       7.        For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed



                                                   2
            Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 3 of 19



Transaction unless and until the material information discussed below is disclosed to Plaintiff and

Carrizo’s public common shareholders sufficiently in advance of the special meeting of the

Company’s shareholders or, in the event the Proposed Transaction is consummated, to recover

damages resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       8.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       9.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       10.     Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003)

(collecting cases). Indeed, Carrizo’s common stock is listed and traded on NASDAQ, which is

also headquartered in this District.



                                                  3
         Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 4 of 19



                                            PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

holder of Carrizo common stock.

       12.     Defendant Carrizo is a Texas corporation that maintains its principal place of

business at 500 Dallas Street, Suite 2300, Houston, Texas 77002. Carrizo’s common shares are

traded on NASDAQ under the ticker symbol “CRZO.”

       13.     Defendant S.P. Johnson IV is, and has been at all relevant times, a director,

President and CEO of the Company.

       14.     Defendant Steven A. Webster is, and has been at all relevant times, a director of the

Company and Chairman of the Board.

       15.     Defendant F. Gardner Parker is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Frances Aldrich Sevilla-Sacasa is, and has been at all relevant times, a

director of the Company.

       17.     Defendant Thomas L. Carter, Jr., is, and has been at all relevant times, a director of

the Company.

       18.     Defendant Robert F. Fulton is, and has been at all relevant times, a director of the

Company.

       19.     Defendant Roger A. Ramsey is, and has been at all relevant times, a director of the

Company.

       20.     Defendant Frank A. Wojtek is, and has been at all relevant times, a director of the

Company.

       21.     The defendants identified in paragraphs 13 through 20 are collectively referred to



                                                 4
          Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 5 of 19



herein as the “Board” or the “Individual Defendants,” and together with Carrizo, the “Defendants.”

                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       22.     Carrizo is a Houston-based energy company which, together with its subsidiaries,

is actively engaged in the exploration, development, and production of crude oil, natural gas liquids

(“NGLs”), and natural gas from resource plays located in the United States. Carrizo’s current

operations are principally focused in proven, producing oil and gas plays in the Eagle Ford Shale

in South Texas and the Permian Basin in West Texas.

       23.     Callon has been engaged in the development, acquisition, and production of oil and

natural gas properties since 1950. Callon is focused on the acquisition and development of

unconventional onshore oil and natural gas reserves in the Permian Basin. The Permian Basin is

located in West Texas and southeastern New Mexico and is comprised of three primary sub-basins:

the Midland Basin, the Delaware Basin, and the Central Basin Platform. For more than a decade,

Callon has been focused on the Midland Basin and entered the Delaware Basin through an

acquisition completed in February 2017 and has further expanded its presence in the Delaware

Basin through acquisitions in 2018.

       24.     On July 14, 2019, the Board caused the Company to enter into the Merger

Agreement. Pursuant to the terms of the Merger Agreement, each outstanding share of Carrizo

common stock will be converted into the right to receive 2.05 shares of CALLON common stock.

       25.     On July 15, 2019, Carrizo and Callon issued a joint press release announcing the

Proposed Transaction, which stated in relevant part:

                      Callon to Acquire Carrizo in All-Stock Transaction

                Creates a Premier Oil-Weighted Mid-Cap with Peer-Leading
                            Capital Efficiency and Cash Margins


                                                 5
Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 6 of 19




     Materially Increases Scale with Over 100,000 Boe/d of Pro-
    Forma 1Q19 Production and 200,000 Net Acres in the Prolific
                Permian Basin and Eagle Ford Shale

      Highly Complementary Delaware Basin Footprint of Over
        90,000 Net Acres to Accelerate Scaled Operations and
     Leverage Shared Infrastructure to Unlock Additional Value
    Immediately Accretive to EPS, CFPS, Debt-Adjusted Growth

      Per Share and Net Asset Value Per Share; Double-Digit
    Production Growth and Over $100 Million of Free Cash Flow
                 in 2020 at Current Strip Pricing

    Stock-for-Stock Transaction Maintains Strong Balance Sheet
       and Flexibility to Execute Full-Field, Large-Scale Pad
                            Development

     Expects to Realize Primary Annual Run-Rate Synergies of
       $100 - $125 Million in Addition to Optimized Capital
                       Allocation Over Time

     Companies to Host Investor Conference Call Today at 8:30
                     a.m. ET / 7:30 a.m. CT

   Callon Petroleum Company (NYSE: CPE) and Carrizo Oil &
   Gas, Inc. (Nasdaq: CRZO) today announced that their Boards of
   Directors have unanimously approved a definitive agreement under
   which Callon will acquire Carrizo in an all-stock transaction valued
   at $3.2 billion. This highly complementary combination will create
   a leading oil and gas company with scaled development operations
   across a portfolio of core oil-weighted assets in both the Permian
   Basin and Eagle Ford Shale.

   Under the terms of the agreement, Carrizo shareholders will receive
   a fixed exchange ratio of 2.05 Callon shares for each share of
   Carrizo common stock they own. This represents $13.12 per Carrizo
   share based on Callon’s closing common stock price on July 12 and
   a premium of 18% to Carrizo’s trailing 60-day volume weighted
   average price. Following the close of the transaction, Callon
   shareholders will own approximately 54% of the combined
   company, and Carrizo shareholders will own approximately 46%,
   on a fully diluted basis. The all-stock transaction is intended to be
   tax-free to Carrizo shareholders.

   “We are excited about this transformational transaction, creating a


                                    6
Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 7 of 19



   differentiated oil and gas company by integrating core asset bases in
   premier basins. Together with Carrizo, we will accelerate our free
   cash flow, capital efficiency and deleveraging goals through an
   optimized model of large-scale development across the portfolio.
   We will also benefit from leading cash margins to navigate
   commodity price volatility and allow for reliable, continuous
   development of the combined asset base. With a deep inventory of
   high rate-of-return well locations in well-established areas and
   substantial upside opportunities for organic inventory delineation,
   we will be able drive differentiated growth deploying our life-of-
   field development model for many years to come,” said Joe Gatto,
   President and Chief Executive Officer of Callon. “As a larger
   organization, Callon will be well-positioned to benefit from an
   expanded infrastructure footprint and critical mass for our
   production marketing and supply chain functions and also leverage
   our technology and data capture initiatives across a broader base.
   Importantly, this combination brings together two organizations
   grounded in strong values and a shared commitment to responsible
   operations, integrity, and a drive to deliver leading results. We look
   forward to welcoming Carrizo’s employees and joining forces as a
   Houston-based company focused on the development of a premier
   Texas asset base to create enhanced value for all of our
   stakeholders.”

   S.P. “Chip” Johnson, IV, President and Chief Executive Officer of
   Carrizo, commented, “We believe that Callon is the ideal partner for
   Carrizo. Through our combination, we bring together a strong
   foundation of Midland Basin and Eagle Ford Shale assets and
   overlay a substantial Delaware acreage position and value
   proposition that will be unlocked through an integrated plan of
   large-scale program development. This all-stock transaction
   provides Carrizo shareholders with the opportunity to participate in
   the significant near- and long-term upside potential of the merged
   company. We look forward to a bright future for our employees and
   all of our stakeholders and expect a seamless integration.”

   Strategic and Financial Benefits of the Transaction


   •       Increases Corporate and Delaware Basin Scale: On a pro
   forma basis, Callon will have an approximate 200,000 net acre
   footprint in the Permian Basin and Eagle Ford Shale, including over
   90,000 net acres in the Delaware Basin, and approximately 2,500
   total gross horizontal drilling locations. The companies produced a
   combined 102.3 MBoe/d in 1Q19 (71% oil) and generated pro forma
   LTM 1Q19 adjusted EBITDAX of $1.2 billion. With an expected


                                     7
Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 8 of 19



   total of 9 to 10 drilling rigs and 3 to 4 completion crews working
   during the course of 2020, predominantly in the Permian Basin, the
   combined entity will have the critical mass to realize supply chain
   savings and sustain simultaneous operations initiatives.


   •       Expands Portfolio of Complementary High-Quality Assets:
   Together with Carrizo, Callon will be a premier Texas operator with
   an extensive inventory of core Permian and Eagle Ford locations
   that compete for capital on a full-cycle basis. As a portfolio, our
   increased level of large project initiatives in the Permian Basin will
   be balanced by sustained investment in shorter cycle and less
   capital-intensive projects in the Eagle Ford Shale. Based on initial
   plans for capital allocation within the combined portfolio, Callon
   forecasts its free cash flow breakeven WTI crude oil price to
   progress to under $50/Bbl by 2021.


   •       Accelerates Free Cash Flow Generation: Callon expects this
   combination to be immediately accretive to free cash flow per share
   in 2020 with positive free cash flow generation of over $100 million
   at current strip pricing1 while maintaining double-digit production
   growth. The combination brings together a well-established and
   repeatable free cash flow generating business in the Eagle Ford
   Shale with Permian Basin assets that are rapidly transitioning to
   positive net cash flows with increasing investment in high-return
   projects. In addition, the combined company’s corporate free cash
   flow will be increased through an optimized development plan in
   addition to corporate cost savings. This sustained free cash flow
   generation will accelerate Callon’s deleveraging initiatives and
   improve its capacity to return capital to shareholders in the future.


   •        Maintains Callon’s Financial Strength and Flexibility:
   Callon expects to have an enhanced credit profile due to broader
   scale and scope, and a substantial base of oil-weighted proved
   developed producing reserves. Importantly, significant free cash
   flow generation will drive the combined company’s leverage ratio
   to below 2.0x in 2020 at current strip pricing. Additionally, upon
   closing, the combined company is anticipated to have pro forma
   liquidity of more than $1 billion under a new underwritten credit
   facility combined with no near-term debt maturities.


   •      Drives Substantial Identified Synergies: The combination is
   expected to generate a total of $850 million in net present value from


                                     8
Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 9 of 19



   the following categories of primary synergies:


   •       Annual run-rate operational synergies of $65 to $80 million
   attributed to a structural shift in the combined program development
   model, consisting of:


   •      Expanded large scale development in the Permian Basin,
   deploying simultaneous drilling and completion operations,
   improving production cycle times and reducing well costs;


   •       Optimized, integrated development schedule to capture
   efficiencies from continuous utilization of dedicated completion
   crews; and


   •      Improved uptime from concentrated development, resulting
   in reduced production downtime from offsetting completion
   operations.


   •      Estimated annual cash general and administrative savings of
   $35 million to $45 million.



   •       Optimized capital allocation initiatives, including a mix of
   shorter and longer cycle projects, select activity acceleration within
   a larger cash flow base and high-grading of drilling inventories.
   In addition, Callon has identified further synergies that are
   anticipated to be realized over time:


   •      Integration of Delaware infrastructure and water
   management, expanding the opportunity for water recycling
   programs and increasing scale for potential monetization structures;


   •       Larger portfolio of non-core acreage for divestment and
   trades, high-grading overall returns on capital;


   •      Increased hydrocarbon volumes provide critical mass for
   marketing arrangements and ongoing initiatives to control critical


                                     9
         Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 10 of 19



               parts of the value chain, including firm transportation on pipelines;
               and


               •      Cost of capital reductions, including opportunistic debt
               refinancings.

               Governance and Leadership

               The transaction has been unanimously approved by the Boards of
               Directors at both Callon and Carrizo. In addition, each of the Carrizo
               directors has committed to vote his or her shares in favor of the
               transaction.

               Upon closing, the Board of Directors of the combined company will
               consist of 11 members, including Callon’s eight current Board
               members and three to be appointed from the Board of Carrizo. The
               combined company will be led by Callon’s executive management
               team and will remain headquartered in Houston, Texas.
               Timing and Approvals
               The transaction, which is expected to close during the fourth quarter
               of 2019, is subject to customary closing conditions and regulatory
               approvals, including the approval of shareholders of both
               companies.

The Proxy Omits Material Information

       26.     On August 20, 2019, Defendants filed a materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s shareholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

or omits material information that is necessary for the Company’s shareholders to make an

informed voting decision in connection with the Proposed Transaction.

       27.       First, the Proxy fails to provide enough information regarding financial

projections for the Company. In particular, the Proxy fails to disclose: (i) Carrizo and Callon’s

unlevered free cash flows and/or after-tax free cash flows and its line items; (ii) all line items

used to calculate Carrizo’s Adjusted EBITDA; and (iii) a reconciliation of all non-GAAP to


                                                10
         Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 11 of 19



GAAP metrics. Second, the Proxy omits material information regarding RBCCM and Lazard’s

financial analyses.

       28.       Investors are concerned, perhaps above all else, with the projections and cash

flows of the companies in which they invest. Under sound corporate finance theory, the market

value of a company should be premised on the expected unlevered free cash flows of the

corporation. Accordingly, the question that the Company’s shareholders need to answer in

determining whether to vote in favor of the Proposed Transaction is clear: Is the Merger

Consideration fair compensation given Carrizo’s projected cash flows? Without Carrizo and

Callon’s unlevered free cash flows the Company’s shareholders will not be able to properly assess

this critical question and evaluate the fairness of the Merger Consideration.

       29.       Defendants’ failure to disclose all line items used to calculate Adjusted EBITDA

and a reconciliation of all non-GAAP to GAAP metrics similarly renders the Proxy materially

misleading.

       30.       With respect to RBCCM’s Discounted Cash Flow Analysis (the “DCF”) for

Carrizo and Callon, the Proxy fails to disclose the reviewed historical WACC for Carrizo/Callon

and the selected companies observed to derive a discount rate of 9.5% to 11.5% and 9.0% to

11.0%, respectively, as well as the basis for selecting terminal multiples ranging from 3.00 x to

4.00x 2023E Adjusted EBITDA for Carrizo and terminal multiples ranging from 3.75x to 4.75x

2023E Adjusted EBITDA terminal value for Callon. Id. at 116, 118. Moreover, RBCCM’s

Discounted Cash Flow Analysis is based on unlevered free cash flows of Carrizo and after-tax

free cash flows of Callon but yet the cash flows used are nowhere to be found in the Proxy.

       31.     With respect to the Net Asset Value Analyses for Carrizo and Callon, the Proxy

fails to disclose the basis to select the same discount rate used in the DCF, although it was based



                                                11
            Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 12 of 19



only on Carrizo and Callon’s WACC as supposed to also based on the selected companies

observed and considered in the DCF.

       32.      As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow analysis a banker takes management’s projections

and then makes several key choices “each of which can significantly affect the final valuation.”

Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

include “the appropriate discount rate, and the terminal value . . . .” Id. As Professor Davidoff

explains:

       There is substantial leeway to determine each of these, and any change can markedly affect
       the discounted cash flow value . . . The substantial discretion and lack of guidelines and
       standards also makes the process vulnerable to manipulation to arrive at the “right” answer
       for fairness. This raises a further dilemma in light of the conflicted nature of the investment
       banks who often provide these opinions[.]

Id. at 1577-78 (footnotes omitted).

       33.      With respect to RBCCM’ Selected Companies Analyses for Carrizo and Callon,

the Proxy failed to disclose the reason for only choosing comparable companies for Callon from

the Permian Basin, even though Callon significantly expanded its operations into the Delaware

Basin in 2018. Id. at 117. In contrast, RBCCM included companies from the Permian Basin and

Eagle Ford when performing the Selected Companies Analysis for Carrizo. Id. at 115.

       34.      With respect to RBCCM’s Analysts’ Price Targets for both Carrizo and Callon the

Proxy is also materially misleading. Specifically, it fails to disclose the critical price targets for

either company or the sources thereof or whether the same analysts provided price targets for the

two companies. Id. at 120.




                                                 12
          Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 13 of 19



        35.    With respect to RBCCM’s Transaction Multiples Analysis for Carrizo and Callon

the Proxy is similarly insufficient and materially misleading. In particular, the analysis fails to

disclose whether the selected oil companies were restricted to the Permian Basin and Eagle Ford,

as in the Selected Companies Analysis, or whether it included other regions in selecting such

companies for the Transaction Multiples Analysis. Id. at 120.

        36.    The Proxy also discloses that RBCCM and/or certain of its affiliates have been

asked by Callon to participate in the pro forma combined company’s new credit facility, a portion

of which may be drawn at the effective time of the merger to fund certain transaction related

expenses, but fails to disclose the amount of the credit facility or the anticipated consideration

RBCCM will receive. Id. at 122.

        37.    With respect to Lazard’s analyses, it is not disclosed why Lazard did not perform

a DCF, which is a standard valuation methodology.

        38.    With respect to Lazard’s Net Asset Value Analyses (NAV), the Proxy omits

entirely the “risk factors based on oil and gas reserve categories” that Lazard applied in reaching

its conclusions. Id. at 125.

       39.     Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

       40.     In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure

of the foregoing material information prior to the upcoming special meeting of the Company’s

shareholders, Plaintiff will be unable to cast an informed vote regarding the Proposed Transaction,

and she is thus threatened with irreparable harm, warranting the injunctive relief sought herein.




                                                13
            Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 14 of 19



                                             COUNT I

                     Against All Defendants for Violations of Section 14(a)
                             of the Exchange Act and Rule 14a-9

          41.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          42.   Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          43.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          44.   The omission of information from a Proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

          45.   Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, amongst other things: (i) financial projections for Carrizo and CALLON; (ii) the

background process leading up to the execution of the Merger Agreement; and (iii) potential


                                                 14
            Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 15 of 19



conflict of interests affecting certain members of the Board.

          46.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s common shareholders although they could have done so without extraordinary

effort.

          47.   The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that the Board, Carrizo’s management, Carrizo’s

outside legal counsel, all reviewed and assessed financial projections for Carrizo, and further states

that the Board considered the fairness opinion provided by RBCCM and/or Lazard and the

assumptions made and matters considered in connection therewith, which included financial

projections for Carrizo and Callon. Further, the Individual Defendants were privy to and had

knowledge of the projections for Carrizo and Callon and the details surrounding the process

leading up to the signing of the Merger Agreement. The Individual Defendants knew or were

negligent in not knowing that the material information identified above has been omitted from the

Proxy, rendering the sections of the Proxy identified above to be materially incomplete and

misleading. Indeed, the Individual Defendants were required to be particularly attentive to the



                                                  15
            Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 16 of 19



procedures followed in preparing the Proxy and review it carefully before it was disseminated, to

corroborate that there are no material misstatements or omissions.

          48.   The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

review of the Company’s financial projections.

          49.   Carrizo is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          50.   The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of her right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the special meeting of the Company’s shareholders. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

                Against the Individual Defendants for Violations of Section 20(a)
                                      of the Exchange Act

          51.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          52.   The Individual Defendants acted as controlling persons of Carrizo within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as


                                                 16
         Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 17 of 19



officers and/or directors of Carrizo, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       53.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       54.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.           The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       55.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       56.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.



                                                 17
               Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 18 of 19



          57.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

          58.      Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                        PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment and relief as follows:

          A.       Preliminarily and/or permanently enjoining Defendants and their counsel, agents,

employees, and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy;

          B.       Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.       Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.       Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.       Granting such other and further equitable relief as this Court may deem just and

proper.




                                                    18
       Case 1:19-cv-08064-VM Document 1 Filed 08/28/19 Page 19 of 19



                                       JURY DEMAND

     Plaintiff demands a trial by jury on all issues so triable.



Dated: August 28, 2019                              MONTEVERDE & ASSOCIATES PC
                                                     /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel: (212) 971-1341
                                                    Fax: (212) 202-7880
                                                    jmonteverde@monteverdelaw.com

                                                    Attorneys for Plaintiff




                                               19
